DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species of A. (neoepitope as in claim 5); B. an IgG; C. circulating tumor cell; D. optical detection; and E. MHC class I ( of the patient) in the reply filed on 05-06-2022 is acknowledged.
Claims 2, 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05-06-2022.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 describes that a neoepitope has above normal expression level compared to normal control from the patient. This makes no sense considering the definition of neoepitope in the instant specification describing that a neoepitope is absent from normal cells of the subject (0034). It is not clear then what the applicant is describing in the claim 3.

Claim 5, 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim describes that a neoepitope is “derived from or is”…. ; it appears that “derived from” would include essentially any amino acid sequence that included any 1 of amino acid from the parent antigen. It is not clear that this is or is not what the applicant intends to claim. Likewise, the claim 6 describes a “neoepitope which has “ at least a percentage identity to the original sequence. In this case the modification to the “neoepitope” would potentially modify the sequence to that of the original “normal” epitope. Applicant appears to then potentially be claiming any epitope and encompassing any protein sequence. It is unclear if this is or is not what applicant intends to claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (WO2017066339). The instant claim 1 describes a process for determining neoepitopes (neo-antigen) utilizing tumor nucleic acid sequencing data, creating a peptide based on this sequence data and generating an antibody based on the synthetic neoepitope determined, and then utilizing the antibody to detect the neoepitope present on a tumor. 
The disclosure of Benz et al. describes a method of discovery of neoepitopes derived from “omics” analysis of biopsies derived from patient tumors (0007). As such “omics” is congruent with the discovery of neoepitopes through the use of samples of a variety of biological materials derived from patient samples including circulating tumor cells and various body fluids (0025). The samples can be then sequenced through a variety of techniques which yield DNA or RNA sequence data derived from the samples (0025). The disclosure further describes that a “synthetic antibody” may be derived through screening a phage display library for reactivity with an immobilized synthetic neoepitope peptide (0073).  Additionally, the disclosure describes that one would monitor a subject that is treated with an immunotherapeutic agent for disappearance of shared neoepitopes among circulating tumor cells to follow or quantify treatment effect of immunotherapy (0056). The disclosure of Benz et al. further describes  a process in which “biopsies” are “monitored” for the presence or absence of relevant neoepitopes (0008). Therefore, while the disclosure of Benz does not explicitly describe the set of method steps as recited in claim 1, it separately discloses each and every element of the claimed process. Considering the disclosure of Benz, it would therefore be obvious, utilizing neoepitope data derived from tumor sequence information , to create antibodies which recognize said neoepitope as disclosed by Benz, for instance as might be expressed on a cell surface for the purposes of detecting neoepitope expressing circulating tumor cells. One reason for doing so would be for the purpose of monitoring treatment progress utilizing other therapeutic agents as described in Benz (0055-0056). With respect to claim 3 and the limitation that the neoepitope is determined to have above normal expression compared to matched normal control, it would be obvious considering that the neo-epitope is a protein sequence provided by underlying DNA mutations and is by definition unique to the tumor, (instant specification 0010,0011) that the neoepitope is expressed at levels greater than would be found in a “normal” sample. A normal sample would thus be expected to have limited to no-expression of a “neoepitope” as defined in the specification. In regards to claim 4 the disclosure of Benz describes that preferred neoepitopes may be calculated computationally as to bind specifically to MHC-I and MHC-II complex. In regards to instant claim 5 the disclosure of Benz describes that the neo-antigen and neo-epitope is derived from tumor associated or tumor neoepitopes (0061). In regards to claim 6, assuming the disclosure would be referencing amino acid sequences, as described above the neoepitope would be a neoepitope (100%) identical. In regards to the claim 7 the neoepitope may be synthesized through solid phase synthesis (0069). In regards to claim 8 the neoepitopes peptides synthesized may be modified at the N or C terminal ends for the purposes of improved or modified binding to a wide variety of HLA types (MHC molecules) (0046). As in claim 9, since the peptide is linked to a solid phase for synthesis, it therefore can be linked to a solid phase (0070). The synthetic peptide may be coupled to a color-coded bead as in claim 10 (0072). With respect to the claim 11, synthetic peptides may be linked to fluorescent markers (a detectable moiety) and as in claim 12 such a moiety would be detectable “optically” through fluorescence light emission. With respect to the claim 13, an antibody may be generated through phage display technology (0072, 0073).  In regards to the claims 14 and 15 the synthetic antibody may be for example an IgG or other isotypes, and fragments thereof as in Benz (0073). The antibody may be humanized (0074) as in claim 15. Claim 16 describes for example that circulating tumor cells may be detected in whole blood, regarding the disclosure of Benz does not appear to explicitly describe this mode of detection, however as by definition “circulating tumor cells” (0051) may be found as cells in the circulatory system, it would be obvious to utilize blood and , a primary component of the circulatory system for detection of circulating tumor cells. In regards to claim 17, considering the disclosure of Benz which describes that the derived antibody specific for a neoepitope may be fluorescently labeled and used to detect circulating cancer cells in whole blood as described above it would be obvious to utilize said fluorescently labeled antibody in a flow cytometry assay for the purposes of detecting cells expressing the neoepitope on the cell surface. In regards to claim 18 as described above the cellular component may be a circulating tumor cell. In regards to claim 19 the flow cytometry is a method which utilizes optical detection methods and it would be obvious considering the disclosure of Benz (0056) which describes the modification of treatment protocols after assay of relative (before and after for example) neoantigen presence on tumor derived samples. Indeed, this is a motivating factor for performing any method of detecting a tumor neoantigen with an antibody directed to the neoantigen. 

Claims 1, 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (WO2016172722). The instant claim 1 describes a process for determining neoepitopes (neo-antigen) utilizing tumor nucleic acid sequencing data, creating a peptide based on this sequence data and generating an antibody based on the synthetic neoepitope determined, and then utilizing the antibody to detect the neoepitope present on a tumor. 
The disclosure of Nguyen describes the “omics” analysis of tumor samples to determine neoepitopes and the production of “synthetic” antibodies utilizing phage display technology (figure 1, abstract). The disclosure of Nguyen does not explicitly describe that the “synthetic” antibody is utilized for contacting with a bodily fluid and detecting the antibody bound to a cellular component , thereby detecting the presence of cellular components which express the neo-epitope. However, the disclosure of Nguyen describes that the antibody that are produced through the method may be utilized for the purpose of diagnostic procedures as such administered to a patient in-vivo or to a cell or tissue in-vitro (0053). As such, whole blood qualifies as “a tissue or cell”. The antibody is thus “contacted” with the tissue sample, and may be detected through fluorescence (optically). It therefore is an obvious modification to utilize the identically produced antibody of Nguyen to contact a bodily fluid or for example a fluid tissue sample (such as whole blood) or as explicitly presented a FFPE sample with the labeled antibody thus detecting the presence of the neoepitope/neoantigen on cellular components of the sample. One would do this to determine the presence or absence of tumor/cancer cells in the sample. With regard to claim 3 as above, the neoepitope , by applicant definition is found on tumor tissue, not normal tissue and thus has “above normal” expression levels. In regards to the claim 4 the neoepitope of Nguyen are “filtered” for binding to the MHC-I or MHC-II molecules (figure 1). In regards to the claim 5, the neoepitope is derived from a tumor and may be specific (0035).  In regards to the claim 6, it would be obvious that an antibody generated to a neoepitope would be utilized to detect the presence of a neoepitope which is 100% identical to the original sequence data/computationally determined data. In regards to the claim 7 the neoepitope can be prepared on a solid phase synthesis (0041). In regards to the claim 8 the neoepitope may be modified (N or C terminal) to increase binding affinity to HLA molecules (0034). In regards to the claim 9 and 10 the neoepitope may be coupled to a color-coded bead for example (0044). In regards to the claim 11 and 12 the peptide may be attached to a reporter group such as a fluorescence marker (0042) and thus detectable “optically” through fluorescence emission detection. In regards to claim 13 as described above the synthetic antibody may be generated through phage display technology. As in claim 14 the antibody generated may be an IgG for example among other antibody formats (0045). The CDR determined of the antibody may be “grafted” onto a humanized scaffold or human antibody (0046) as in instant claim 15. Claim 16 describes that the tissue sample may be a whole blood sample, and as described above considering the disclosure of the use of the antibody to contact tissue samples, which would include blood for the detection of cells for example which express the antigen. This would be useful for the detection of for example liquid cancer such as leukemia as a cancer which expresses neoepitopes (LAML, table 1). In regards to claim 17 it would be obvious therefore to perform a flow cytometry assay (FACS) for example on a whole blood sample utilizing a neoepitope directed antibody for the purposes of detecting circulating leukemic cells which may guide future treatment protocols. As such in regards to claim 18 the leukemic cells that may be detected are “circulating tumor cells” and “metastatic” cells. In regards to claim 19, it would be obvious to utilize an optical detection method such as FACS to detect circulating tumor cells (such as leukemic cells). As Nguyen describes that the method can be used for diagnostic purposes (0052) as described above it would be obvious, to utilize the method to guide treatment modalities with a wide variety of other treatment protocols. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,3-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10532089 in view or Rossi et al. (Clinical Cancer Research, 16(21) November 1, 2010). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims of the referenced patent describes a method of treating a patient diagnosed with a tumor using guided immunotherapy. In the process of creating treatment reagents, as in the referenced claim 7 for example a synthetic antibody is created for binding neoepitopes. Additionally claims 1-7 describe manufacture specifically of a chimeric antigen receptor comprising cell. The antigen (neoepitope) binding moiety of a chimeric antigen receptor is derived from an antibody molecule, typically as a scFv as in reference claim 11. The claims do not describe utilizing the antibody thus created for the purposes of diagnostic or validation purposes, procedures which one may consider entailing as a subroutine obtaining a liquid sample from a patient and contacting mixing or otherwise bringing the antibody in physical contact with antigen/epitopes, as an inherent requirement of antibody-antigen interactions. 
In support of this assertion the disclosure of Rossi et al. describes the use of an antibody directed to the M30 epithelial cell neoepitope to detect circulating cancer cells in the peripheral blood of (bodily fluid) cancer patients (abstract)(fig1,fig3) through contacting the neoepitope specific antibody with the tissue/peripheral blood sample. The disclosure of Rossi describes a wide variety of benefits of monitoring cancer patients through the use of CTC assays during treatment protocols (table 2 for example). As such it would be obvious considering the claims of the ‘089 patent and the disclosure of Rossi to utilize/substitute the neoepitope directed antibody derived in ‘089 into the protocol as tumor specific neoepitope for the purposes of detecting for example circulating tumor cells and guide therapy protocols as described by Rossi. 

Claims 1, 3-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 11-16 of copending Application No. 15568487 (reference application) and further in view of Rossi et al. (Clinical Cancer Research, 16(21) November 1, 2010) . Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the reference application describe the creation of a “synthetic antibody” from omics data derived tumor samples, as in the instant application the antibody is derived from potentially phage display methods (claim 10). The claims do not describe utilizing the antibody thus created for the purposes of diagnostic or validation purposes, procedures which one may consider entailing as a subroutine obtaining a liquid sample from a patient and contacting mixing or otherwise bringing the antibody in physical contact with antigen/epitopes, as an inherent requirement of antibody-antigen interactions. In support of this assertion the disclosure of Rossi et al. describes the use of an antibody directed to the M30 epithelial cell neoepitope to detect circulating cancer cells in the peripheral blood of (bodily fluid) cancer patients (abstract)(fig1,fig3) through contacting the neoepitope specific antibody with the tissue/peripheral blood sample. The disclosure of Rossi describes a wide variety of benefits of monitoring cancer patients through the use of CTC assays during treatment protocols (table 2 for example). As such it would be obvious considering the claims of the ‘089 patent and the disclosure of Rossi to utilize/substitute the neoepitope directed antibody derived in ‘089 into the protocol as tumor specific neoepitope for the purposes of detecting for example circulating tumor cells and guide therapy protocols as described by Rossi. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
	Summary: No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/             Examiner, Art Unit 1644                                                                                                                                                                                           
/DANIEL E KOLKER/             Supervisory Patent Examiner, Art Unit 1644